UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4987


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVEN KENARD BINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00234-TDS-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Kenard Bines pled guilty, pursuant to a plea

agreement,     to        conspiracy       to       distribute        cocaine      base,     in

violation     of    21    U.S.C.      §   846      (2012).       The       district       court

sentenced Bines to 180 months’ imprisonment, a variance of eight

months below the Guidelines range.                    On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

questioning the substantive reasonableness of Bines’ sentence.

Bines was informed of his right to file a pro se brief, but he

has not done so.          We affirm.

             Bines       asserts      that     his    sentence        is    greater        than

necessary to address the 18 U.S.C. § 3553(a) (2012) factors.

This argument is unavailing.                 In sentencing Bines, the district

court     followed        all     necessary          procedural        steps,       properly

calculating        the    Guidelines       range,      considering         the    § 3553(a)

factors      and     the        parties’       arguments,        and        providing       an

individualized assessment based on the facts presented.                                    See

Gall    v.   United       States,      552     U.S.    38,      51    (2007).            Bines’

below-Guidelines sentence is presumed substantively reasonable

on   appeal,       and    he    has   not      met    his    burden        to    rebut    this

presumption.        United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012); United States v. Montes-Pineda, 445 F.3d 375, 379 (4th

Cir. 2006).        Thus, we conclude that the district court did not

                                               2
abuse its discretion in sentencing Bines.           See Gall, 552 U.S. at

51.

            In accordance with Anders, we have reviewed the record

and have found no meritorious grounds for appeal.              We therefore

affirm the district court’s judgment.            This court requires that

counsel inform Bines, in writing, of the right to petition the

Supreme Court of the United States for further review.              If Bines

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Bines.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3